Title: To Thomas Jefferson from Benjamin Harrison, Jr., 18 July 1798
From: Harrison, Benjamin, Jr.
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 18th July 1798
          
          I received your favor of 15th Ulto from Philada in due course of Post & having lately heard of your return to Monticello I reply—that enclosed herein you will find, a Patent dated 10th Decr 1784 to Wm Short Assignee of John Harvie for 1000 Acres of Land in Norfolk County, which I suppose to be in the Green Sea, & the Land that you enquire about—
          I also enclose to you a Note under date of 18th June 1782—Wm Long to Wm Short for £4 Specie—which I have never been able to do any thing with, not knowing Long or where he lived—you will do me the favor to acknowledge the Rect of these papers they being the last of Mr Shorts that I had in my Hands & believe me Sir
          your very Respectful Srt
          
            Benj Harrison Jr
          
        